153 S.E.2d 68 (1967)
269 N.C. 575
Clarinda SMITHSON
v.
W. T. GRANT COMPANY.
No. 33.
Supreme Court of North Carolina.
March 1, 1967.
*69 John T. Chaffin, Elizabeth City, for plaintiff.
John H. Hall, Elizabeth City, for defendant.
PER CURIAM.
The defendant is not an insurer of the safety of those who enter its store for the purpose of making purchases, and the doctrine of res ipsa loquitur is not applicable. Fox v. Great Atlantic & Pacific Tea Co., 209 N.C. 115, 182 S.E. 662. Plaintiff was an invitee to whom defendant owed a duty to exercise ordinary care to keep its premises in a reasonably safe condition. *70 No inference of actionable negligence on the part of defendant arose from the mere fact that plaintiff fell on its premises as a result of slipping on an object in the aisle of defendant's store. Graves v. Charlotte Lodge No. 392, Benevolent and Protective Order of Elks, 268 N.C. 356, 150 S.E.2d 522. Plaintiff's evidence does not disclose that the object alleged to have caused her fall had been there any appreciable length of time, or that defendant in the exercise of due care could or should have known of its presence. Nor was there evidence tending to show defendant was responsible for its being there. Therefore, taking all of plaintiff's evidence as true, and considering it in the light most favorable to plaintiff, we find no evidence of neglect of duty on the part of defendant proximately causing plaintiff's injury.
Affirmed.